DETAILED ACTION
Note in the following document:
1. Texts in italic bold format are limitations quoted either directly or conceptually from claims/descriptions disclosed in the instant application.
2. Texts in regular italic format are quoted directly from cited reference or Applicant’s arguments.
3. Texts with underlining are added by the Examiner for emphasis.
4. Texts with 

	Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).

The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claim(s) 1-2, 9-10 and 16-17 are rejected on the ground of nonstatutory double patenting as being unpatentable over Claims 1, 10 and 18 of U.S. Patent No. 10,853,398. Although the claims at issue are not identical, they are not patentably distinct from each other because the claim of the instant application is either anticipated 10,853,398, as shown in the table below.
Instant Application: 
U.S. Patent No. 10,853,398: 
Claim 1. A non-transitory computer readable medium comprising instructions that, when executed by at least one processor, cause a computing device to: 
analyze, using natural language processing, a natural language request to generate a desired three-dimensional scene to determine dependencies involving a plurality of entities and one or more commands operating over the plurality of entities of the natural language request; 

generate a semantic scene graph indicating relative positioning of a plurality of objects in a scene based on contextual relationships of the plurality of entities indicated by the 






















compare the semantic scene graph to semantic scene graphs corresponding to a plurality of existing three-dimensional scenes to identify one or more three-dimensional scenes; and 
generate a three-dimensional scene that fulfills the natural language request utilizing the one or more three-dimensional scenes.

Claim 2. The non-transitory computer readable medium as recited in claim 1, wherein the instructions, when executed by the at least one processor, cause the computing device to determine the dependencies by generating a dependency tree1.

analyze, using natural language processing, a natural language phrase comprising a request to generate a three-dimensional scene to determine a dependency tree comprising dependencies involving a plurality of entities and one or more commands operating over the plurality of entities of the natural language phrase1; 
generate an entity-command representation of the natural language phrase using the determined dependencies between the plurality of entities and the one or more 
convert the entity-command representation of the natural language phrase to a semantic scene graph including relative positioning of a plurality of objects in a scene based on contextual relationships of the plurality of entities and the one or more commands by: 
generating a plurality of object nodes representing the plurality of entities from the entity-command representation and one or more relationship nodes representing a spatial relationship between the plurality of object nodes; and 
generating a plurality of edges connecting the plurality of object nodes and the one or more relationship nodes, wherein the plurality of edges indicate a directionality of the spatial 
generate the three-dimensional scene by using at least one three-dimensional scene of a plurality of available three-dimensional scenes according to the semantic scene graph.

a database of previously generated three-dimensional scenes1; and 
at least one processor configured to cause the system to: 







parse, using natural language processing, a natural language phrase comprising a request to generate a desired three-dimensional scene; 
generate, based on the parsing of the natural language phrase, a semantic scene graph of the natural 
































compare the semantic scene graph of the natural language phrase to semantic scene graphs corresponding to the previously generated three-dimensional scenes to identify one or more three-dimensional scenes; and 


Claim 10. The system as recited in claim 9, wherein the at least one processor is further configured to cause the system to set the edges of the semantic scene graph to indicate a directionality of spatial relationships between the two or more object nodes of the plurality of object nodes2.




at least one processor; and 
a non-transitory computer memory comprising: 
a database of previously generated three-dimensional scenes1; and 
instructions that, when executed by the at least one processor, cause the system to: 
identify a natural language phrase comprising a request to generate a three-dimensional scene; 

analyze, using natural language processing, a natural language phrase comprising the request to generate a 
determine a dependency tree comprising one or more dependencies involving a plurality of entities and one or more commands operating over the plurality of entities; 
generate an entity-command representation of the natural language phrase by performing pattern matching on the plurality of entities and the one or more commands operating over the plurality of entities based on the determined one or more dependencies; 
convert the entity-command representation of the natural language phrase to a semantic scene graph including relative positioning of a plurality of objects in a scene based on contextual relationships of the plurality 
generating a plurality of object nodes representing the plurality of entities from the entity-command representation and one or more relationship nodes representing a spatial relationship between the plurality of object nodes; and 
generating a plurality of edges connecting the plurality of object nodes and the one or more relationship nodes, wherein the plurality of edges indicate a directionality of the spatial relationship between the plurality of object nodes2; and 
generate the three-dimensional scene using at least one previously generated three-dimensional scene from the database of previously generated three-dimensional scenes according to the semantic scene graph.



performing an analysis, using natural language processing, of a 
generate a semantic scene graph of the natural language request, based on the analysis, comprising a plurality of object nodes, one or more relationship nodes, and edges connecting the plurality of object nodes;



























 compare the semantic scene graph of the natural language request to semantic scene graphs corresponding to a plurality of existing three-dimensional scenes to identify one or more three-dimensional scenes; and 


Claim 17. The computer-implemented method as recited in claim 16, wherein generating the semantic scene graph of the natural language request comprises setting the edges to indicate a directionality of spatial relationships between the plurality of object nodes1.

analyzing, using natural language processing, a natural language phrase comprising a request 
generating an entity-command representation of the natural language phrase using the determined dependencies between the plurality of entities and the one or more commands operating over the plurality of entities; 
generating a semantic scene graph from the entity-command representation, the semantic scene graph indicating relative positioning of a plurality of objects in a scene based on contextual relationships of the plurality of entities and the one or more commands by: 

generating a plurality of edges connecting the plurality of object nodes and the one or more relationship nodes, wherein the plurality of edges indicate a directionality of the spatial relationship between the plurality of object nodes1; and 
generating the three-dimensional scene using at least one previously generated three-dimensional scene from a database of previously generated three-dimensional scenes according to the semantic scene graph.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 5 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the 
Claim 5 recites the limitation "wherein constructing the semantic scene graphs" in line 2.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-3, 6-8 and 16-20 are rejected under 35 U.S.C. 103 as being unpatentable over Pahud et al. (US 2006/0217979 A1) in view of Ma (“Automatic Conversion of Natural Language to 3D Animation”, A thesis submitted in partial fulfillment of the requirements for the degree of Doctor of Philosophy, July 2006) and Akshay (“Text2Scene: Language-Driven Synthesis of 3D Scenes from Scene Databases”, downloaded @ https://www.youtube.com/watch?v=zUgxhF8f6Tc, published on 10 Sept. 2018).
Regarding Claim 1, Pahud discloses a non-transitory computer readable medium ([0081]: the invention can also be implemented in combination with other program modules and/or as a combination of hardware and software) comprising instructions that, when executed by at least one processor, cause a computing device to: 
analyze, using natural language processing ([0069]: the natural language input can be processed such as by using natural language processing techniques to yield a logical form of the input), a natural language request ([0005]: the system and method provide for generating a scene or animation based at least in part upon text entered in a natural language form) to generate a desired three-dimensional scene ([0072]: Each scene can include animation and color and appear in 2-D or 3-D space)  to determine dependencies involving a plurality of entities and one or more commands operating over the plurality of entities of the natural language request ([0039]: The NLP component 210 can understand the basic semantic structure, or logical form, of a given sentence--that is, WHO (subject-actor) did WHAT ACTION (verb-action) to WHAT (object) WHERE (location or background)--based on conventional NLP guidelines); 
generate a semantic scene graph entities indicated by the determined dependencies and the one or more commands (Pahud shows in [0040] a dependency tree connecting the plurality of entities: bench, man and ball and the one or more command: kicked.  [0041]: The logical form information can also include different types of attributes for each actor, action, location, or object. Such attributes include but are not limited to dimension, size, color, and mood or expression. Once the sentence is converted to its logical form, the NLP module 230 can read the logical form information and eventually translate the logical form information into core terms);
identify one or more three-dimensional scenes; compare the semantic scene graph to semantic scene graphs corresponding to a plurality of existing three-dimensional scenes to identify one or more three-dimensional scenes and generate a three-dimensional scene that fulfills the natural language request utilizing the one or more three-dimensional scenes ([0037]: The animation engine 120 can pull at least one image and/or at least one template from one or more databases to provide an adequate visual depiction of the user's input.  [0006]: identifying and selecting the most suitable graphical image).
Pahud fails to disclose generate a semantic scene graph indicating relative positioning of a plurality of objects in a scene based on contextual relationships of the plurality of entities indicated by the determined dependencies and the one or more commands.
However Ma discloses using scene graph when generating the 3D animation (p.167 second paragraph line 6) and the scene graph indicating relative positioning of a plurality of objects in a scene based on contextual relationships of the plurality of entities indicated by the determined dependencies and the one or more commands (p.173-175: Example 1: Input: John put a cup on the table. Notice the cup is on the table). Furthermore, Akshay also discloses transforming each sentence into a semantic scene graph indicating relative positioning of a plurality of objects in a scene based on contextual relationships of the plurality of entities indicated by the determined dependencies and the one or more commands had been known to a POSITA at the time of filing (see video clip at time 0:51 and 1:06) when synthesizing a 3D scene.  Therefore it would have been obvious to one ordinary person skilled in the art at the time of the filing to incorporate the teaching of Ma and Akshay into that of Pahud and to generate a semantic scene graph indicating relative positioning of a plurality of objects in a scene based on contextual relationships of the plurality of entities indicated by the determined dependencies and the one or more commands and compare the semantic scene graph to semantic scene graphs corresponding to a plurality of existing three-dimensional scenes to identify one or more three-dimensional scenes in order to provide a more open-ended and user-centric approach to synthesize and edit 3D scenes.

Regarding Claim 2, Pahud discloses wherein the instructions, when executed by the at least one processor, cause the computing device to determine the dependencies by generating a dependency tree ([0040]: the logical form shows the dependency between sub man, verb kick, object ball and location information beach).  In addition, Ma, in the same field of endeavor, teaches Traditionally, NLP systems use knowledge bases containing linguistic information to analyse sentences and to produce data structures representing their syntactic structure and semantic dependency (p.1 line 7-9). Ma discloses an intelligent multimedia storytelling system called CONFUCIUS for presenting multimodal stories (p.5 lines 8-9). The system is integrated to interpret natural language text input and to extract semantics from the input and to generate virtual worlds automatically, with 3D animation, speech and nonspeech audio (p.5 lines 6-7). Ma discloses CONFUCIUS’ NLP mainly consists of two parts: syntactic parser and semantic analyser (p.147 lines 3-4) and It analyses sentences and constructs dependency trees, where every word is a modifier of exactly one other word (called its head or modifiee) (p.148 second paragraph lines 8-13). Therefore it would have been obvious to one ordinary person skilled in the art at the time of the filing to incorporate the teaching of Ma into that of Pahud and to cause the computing device to determine the dependencies by generating a dependency tree in order to generate a 3D animation from a single sentence input as taught by Ma (p.173 lines 1-2).

Regarding Claim 3, Pahud discloses wherein generating the dependency tree comprises setting a verb node as a center of the dependency tree and building the dependency tree based on noun dependencies relative to the verb node ([0040]: notice the verb kick is as a center of the dependency tree and building the dependency tree based on noun dependencies relative to the verb node).

    PNG
    media_image1.png
    100
    239
    media_image1.png
    Greyscale



    PNG
    media_image2.png
    317
    665
    media_image2.png
    Greyscale


Regarding Claim 6, Pahud discloses automatically selecting the most appropriate pictures ([0035]).  Therefore it would have been obvious to one ordinary person skilled in the art before the effective filing date of the claimed invention to incorporate the teaching of Pahud and to compare the semantic scene graph to the semantic scene graphs corresponding to the plurality of existing three-dimensional scenes by generating comparison scores that indicate how similar a structure of the semantic scene graph is to structures of the semantic scene graphs in order to find the most appropriate existing data structure and to generate the 3D scene that most fulfills the natural language request.

Regarding Claims 7-8, Akshay discloses allowing to evolve the current scene with further text commands (@time 2:18, Akshay discloses it is possible to add more  cause the computing device to generate the three-dimensional scene that fulfills the natural language request utilizing the one or more three-dimensional scenes by loading a first three-dimensional scene of the one or more three-dimensional scenes and to generate the three-dimensional scene that fulfills the natural language request by inserting one or more three-dimensional objects from a second three-dimensional scene of the one or more three-dimensional scenes into the loaded first three-dimensional scene in order to allow users to make modification by adding more objects into the scene.

Regarding Claims 16 and 17, Claims 16 and 17 are in similar scopes to Claims 1 and 5 except in the format of “a computer-implemented method”.  Therefore the rejection to Claims 1 and 5 are also applied to Claims 16 and 17.

Regarding Claim 18, Pahud discloses loading a first three-dimensional scene of the one or more three-dimensional scenes that is most similar to the semantic scene graph of the natural language request ([0035]: automatically selecting the most appropriate pictures).

Regarding Claims 19-20, Akshay discloses wherein generating the three-dimensional scene that fulfills the natural language request comprises inserting one or more three-dimensional objects from a second three-dimensional scene of the one or more three-dimensional scenes into the loaded first three-dimensional scene and wherein inserting the one or more three-dimensional objects from the second three-dimensional scene of the one or more three-dimensional scenes into the loaded first three-dimensional scene is in response to receiving a second natural language request to augment the first three-dimensional scene (video @time 2:18 Akshay discloses it is possible to add more furnitures according to users’ request).  Therefore it would have been obvious to one ordinary person skilled in the art before the effective filing date of the claimed invention to incorporate the teaching of Akshay in order to allow users to make modification by adding more objects into the scene.

Claims 4-5 are rejected under 35 U.S.C. 103 as being unpatentable over Pahud et al. (US 2006/0217979 A1) in view of Ma (“Automatic Conversion of Natural Language to 3D Animation”, A thesis submitted in partial fulfillment of the requirements for the degree of Doctor of Philosophy, July 2006) and Akshay (“Text2Scene: Language-Driven Synthesis of 3D Scenes from Scene Databases”, downloaded @ https://www.youtube.com/watch?v=zUgxhF8f6Tc, published on 10 Sept. 2018) as applied to Claim 1 above, and further in view of Jie (“Efficient Dependency-Guided Named Entity Recognition”, Proceedings of the Thirty-First AAAI Conference on Artificial Intelligence (AAAI-17), 2017).
Regarding Claim 4, Pahud as modified fails to explicitly disclose wherein the instructions, when executed by the at least one processor, cause the computing device to generate the semantic scene graph by: categorizing base nouns in object categories; determining entity counts, entity qualifiers, and relationships; and constructing the semantic scene graph to include a plurality of object nodes, one or more relationship nodes, and edges connecting the plurality of object nodes.
However Jie discloses it had been known to a POSITA before the effective filing date of the claimed invention to generate the semantic scene graph by: categorizing base nouns in object categories; determining entity counts, entity qualifiers, and relationships; and constructing the semantic scene graph to include a plurality of object nodes (e.g. Fig.1 below: Foreign, Minister, talk), one or more relationship nodes (e.g. Fig.1 below: on), and edges connecting the plurality of object nodes (notice error between the words).  


    PNG
    media_image3.png
    421
    583
    media_image3.png
    Greyscale

Therefore it would have been obvious to one ordinary person skilled in the art before the effective filing date of the claimed invention to incorporate the teaching of Jie into that of Pahud as modified and to generate the semantic scene graph by: categorizing base nouns in object categories; determining entity counts, entity qualifiers, and relationships; and constructing the semantic scene graph to include a plurality of object nodes, one or more relationship nodes, and edges connecting the plurality of object nodes in order to properly parse the input natural language and converting it to a scene tree.

Regarding Claim 5, Akshay further discloses wherein constructing the semantic scene graphs comprises setting the edges to indicate a directionality of spatial relationships between the plurality of object nodes (see video clip at time 1 is incorporated herein.

Claims 9 and 11-15 are rejected under 35 U.S.C. 103 as being unpatentable over Pahud et al. (US 2006/0217979 A1) in view of Jie (“Efficient Dependency-Guided Named Entity Recognition”, Proceedings of the Thirty-First AAAI Conference on Artificial Intelligence (AAAI-17), 2017).
Regarding Claim 9, Pahud discloses In a digital medium environment for three-dimensional computer modeling, a system for synthesizing three-dimensional scenes using natural language comprising:
a database of previously generated three-dimensional scenes ([0037]: one or more databases); and 
at least one processor (Fig.25: Processing Unit 2514) configured to cause the system to: 
parse, using natural language processing (Fig.2: XML Parser Module 250), a natural language phrase comprising a request ([0005]: the system and method provide for generating a scene or animation based at least in part upon text entered in a natural language form) to generate a desired three-dimensional scene ([0072]: Each scene can include animation and color and appear in 2-D or 3-D space); 
generate, based on the parsing of the natural language phrase, a semantic scene graph of the natural language phrase comprising a plurality of object nodes, connecting two or more object nodes of the plurality of object nodes via the one or more relationship nodes ([0040]-[0041]); 
compare the semantic scene graph of the natural language phrase to semantic scene graphs corresponding to the previously generated three-dimensional scenes to identify one or more three-dimensional scenes; and 
generate a three-dimensional scene that fulfills the natural language phrase utilizing the one or more three-dimensional scenes ([0037]: The animation engine 120 can pull at least one image and/or at least one template from one or more databases to provide an adequate visual depiction of the user's input.  [0006]: identifying and selecting the most suitable graphical image).
Pahud fails to disclose the semantic scene graph includes one or more relationship nodes.  However Jie discloses it had been known to a POSITA before the effective filing date of the claimed invention to include one or more relationship nodes (e.g. Fig.1 below: on).  Therefore it would have been obvious to one ordinary person skilled in the art before the effective filing date of the claimed invention to incorporate the teaching of Jie into that of Pahud as modified and add above missing limitation in order to properly parse the input natural language and converting it to a scene tree.

Regarding Claims 11-12, Pahud discloses automatically selecting the most appropriate pictures ([0035]).  Therefore it would have been obvious to one ordinary person skilled in the art before the effective filing date of the claimed invention to incorporate the teaching of Pahud and to generate a ranking of the previously generated three-dimensional scenes based on a similarity of the semantic scene graph of the natural language phrase and the semantic scene graphs of the previously generated three-dimensional scenes; and select, from the previously generated three-dimensional scenes, the one or more three-dimensional scenes based on the ranking and to cause the system to generate the three-dimensional scene that fulfills the natural language phrase utilizing the one or more three-dimensional scenes by loading a highest ranking three-dimensional scene of the one or more three-dimensional scenes in order to find the most appropriate existing data structure and to generate the 3D scene that most fulfills the natural language request.

Regarding Claim 13, Pahud discloses wherein the at least one processor is further configured to cause the system to generate a dependency tree based on the analysis of the natural language phrase by setting a verb node as a center of the dependency tree and building the dependency tree based on noun dependencies relative to the verb node ([0040]: notice the verb kick is as a center of the dependency tree and building the dependency tree based on noun dependencies relative to the verb node).

Regarding Claims 14-15, Pahud discloses wherein the at least one processor is further configured to cause the system to generate an entity-command representation of the natural language phrase from the dependency tree, the entity-command representation comprising a list of entities annotated with corresponding attributes and relationships and a list of command verbs which operate over the entities and wherein the at least one processor is further configured to cause the system to generate the semantic scene graph of the natural language phrase by converting the entity-command representation into the semantic scene graph ([0040]-[0041]: Pahud does not explicitly use the phrase an entity-command presentation. However Pahud shows in [0040] dependencies between the one or more entities (bench, man, and ball) and the one or more commands (kicked) for the logical form of the sentence “On the bench the man kicked a ball”. Therefore it would have been obvious to a POSITA to have recognized that the logical relationship shown in [0040] is the entity-command representation of the natural language phrase).

Claims 10 are rejected under 35 U.S.C. 103 as being unpatentable over Pahud et al. (US 2006/0217979 A1) in view of Jie (“Efficient Dependency-Guided Named Entity Recognition”, Proceedings of the Thirty-First AAAI Conference on Artificial Intelligence (AAAI-17), 2017) as applied to Claim 9 above, and further in view of Akshay (“Text2Scene: Language-Driven Synthesis of 3D Scenes from Scene Databases”, downloaded @ https://www.youtube.com/watch?v=zUgxhF8f6Tc, published on 10 Sept. 2018).
Regarding Claim 10, Pahud modified by Jie fails to disclose wherein the at least one processor is further configured to cause the system to set the edges of the semantic scene graph to indicate a directionality of spatial relationships between the two or more object nodes of the plurality of object nodes.
to cause the system to set the edges of the semantic scene graph to indicate a directionality of spatial relationships between the two or more object nodes of the plurality of object nodes in order to in order to provide a more open-ended and user-centric approach to synthesize and edit 3D scenes.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Choi “Natural Language Processing”, Winter 2017 teaches detailed method of parsing a natural language.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YINGCHUN HE whose telephone number is (571)270-7218. The examiner can normally be reached M-F 8:00-5:00 MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/YINGCHUN HE/Primary Examiner, Art Unit 2613